IN TWF SUFREMZ COUPT OF THE STATE 3 F i"iONT.&INA


IN TFIE MATTER OF RULZS FOR      1

THE 3ISQUALIFiCATIOX A3JU        :   ORDER AMENCIP.JG RULE
SGYSTSTUTION 01 JUDGES           )   3-1-804(1) c ) ,MCA.
                                               (              . .



     Pursuant to the power placed in this Court by Article VII,
Section 2, of the 1972 Montana Constitution, this Court has
established rules for the disqualiEication and substitution of
judges in civil and criminal cases, and such rules are now codified
at 8s 3-1-803 through 3-1-805, MCA.
     By Order Amending Rule dated November 10, 1954, this Court
adopted an amendment of § 3-1-804il) c ) , MCA, with a declared
                                         i
effective date of February 1, 1995, and a comment period extending
to January 31, 1995. Following the receipt of comments, this Court
has concluded it is appropriate to continue the amendment in effect
with the exception that the twenty day period stated in three
differen-c places in the paragraph (c! will be modified to thirty
days.
     This Court adopts the following amendment of 8 3-1-804 (1)(c),
MCA, with an effective date of June 1, 1995:
           icj When a judge is assigned to a cause for 30
     consecutive days after service of a summons, or 10
     consecutive days after service of an order to show cause,
     information or other initiating document, and no morion
     for substitaticn of judge has been filed within said time
     period, the plaintiff or the party filing the order,
     information or other initiating document, and the party
     apon whom service bas been made shall no longer have a
     right of substitution. Any party named in a summons who
     is subsequen~1.y served shall have 30 consecutive days
     after such service in which to move for a substitution of
     judge. Any person subsequently served in connection with
     an order to show cause, information or other initiating
     document, shall have 10 consecutive days after such
     service jn which to rnove tor a substit-utionof judge. If
              .
     che presiding judge removes himself or herself, or a new
     ;adge assumes juris5ic6- o n the cause by virtue of the
                            ~ L cf
      internal operating rules of a rwdlti-judge court, the
     right to move for substitution of a :l~dge is reinstated,
     uriiess having been previously used in the cause by the
     RGL-ingpzrty and che tirne periods shall r i m anew. After
     the time periad shail have run as to the original parties
     to the proceedirg, no party who is joined or intervenes
     thereafter shall b v e any right of substitution, except
     ?hat one third party defendant wh-2 is rot an origi.nal
     party in any pending case may have a right of one
     substitution within 30 consecutive days after the service
     upcn ths third party defendafit of a th     Scate Reporter F&1 ' .
                      2i~sihi.ng Company, with
                            '                    3.   request t h a t i t be
published in the State Ze~orter.
     DATED this 6th day of April, 1995.

                                                                               ,
                                                                               i